Detailed Office Action
The communication dated 11/11/2021 has been entered and fully considered.  
Claims 12-20 and 29 have been canceled.  Claims 1, 5, 6, 10, 11, 21, 25, 26, 28, and 30 have been amended.  Claims 1-11, 21-28 and 30 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of amendment the 112 rejections have been withdrawn.  
Status of References
Applicant argues that the SFI reference is not prior art because of its date 
	SFI is used as an evidentiary reference.  It is not used as “prior art”.  A document used as factual evidence need not have a date that is before the instant filing date [see e.g. MPEP 2124].  The BILODEAU reference uses RESOLUTE SFK-90 pulp and is a NBSK (northern bleached softwood kraft) pulp.  The SFI reference discloses where that pulp is made and what tree type it is made from (Quebec and Spruce, respectively).  The World of Market Pulps discloses the properties of Quebec made NBSK spruce.
Applicant argues that there isn’t sufficient evidence of the date of the OLSON reference although the PTO-892 document discloses the date of 2013.
	In response on the final 3 pages of the reference there is the following evidence.  The PDF metadata of the file showed January 2013 of the creation date.  Secondly the google data on the next page gave an upload date of February 2013.
Art Rejections


Claims 1-11
Applicant argues that there is no prima facie case.  Specifically, the applicant argues that claim 1 recites a combination of a refining intensity of at least about 3.0 Netwons and a refining disk having a groove width of 6 mm to about 12 mm.
Applicant argues taken as a whole the 1-6 mm groove width range taught by BILODEAU is almost mutually exclusive of 6 mm to about 12 mm.
	In response 6 mm is both part of the applicant’s claimed range and range disclosed by BILODAEU.
Applicant argues that HARRIS and PETERSON do no support the Examiner’s position that a prima facie case of obviousness is established when a narrow range merely touches or abuts a broad prior art range.
	In Peterson abutting ranges is discussed:
In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. E.g., In re Woodruff, 919 F.2d at 1578, 16 USPQ2d at 1936-37 (concluding that a claimed invention was rendered obvious by a prior art reference whose disclosed range ("about 1-5%" carbon monoxide) abutted the claimed range ("more than 5% to about 25%" carbon monoxide))
More recently, in In Re Brand Case No. 16-2601 (Fed. Cir., Mar. 27, 2018)  the Federal Circuit further agrees that in the absence of unexpected results or criticality and in the absence of a teaching away an abutting range of 2.5 to 6 was found obvious over a prior art range of 6 to 25.
Applicant argues that there is greater freeness at higher refining intensity.  The applicant points to Figure 6.  The applicant argues that higher intensity producing a higher freeness is unexpected.

Further, the applicant’s own claims show that lower grove widths will work.  Specifically in in instant claim 21 the applicant claims the groove width must be 2 to 6 times the length-weighted mean fiber length.  In pg. 2 lines 26-27 the applicant gives a length weighted mean fiber length of 1.8 to 3.0.  Two times this mean fiber length (which is part of a claimed range) is 3.6 to 6 (for the lower fiber length of 1.8).  
Claims 5-7
Applicant argues that BILODEAU would not teach the claimed limitations as 1-6 mm would not provide sufficient room for the fibers to rotate within the grooves.
	BILODEAU at least teaches 6 mm which is part of the applicant’s claimed range.  Further, the average fiber length of BILODEAU is 2.30 mm.  The required gap for fibers to rotate is at least 2* the average fiber length range (according to claims 11 and 21.  Therefore even at a gap of 4.6 mm the fibers of BILODEAU would be able to rotate.  
Claim 11 and 21-30
Applicant argues that the Office implies BILODEAU teaches a groove width range of 4.6 to 13.8.  Applicant argues that BILODEAU teaches a 1-6 mm groove width range.

Applicant argues that the Examiner has not cited any authority of why an overlap renders the claim non-obvious.
	The Examiner has previously cited Peterson case.  The Examiner further cites above the more recent In Re Brand.  An overlapping range makes a prima facie case of obviousness
Specification
The disclosure is objected to because of the following informalities: The applicant made an error where in one place it says higher freeness increases drainage (correct) and then the next sentence lower freeness increases drainage (incorrect).
Higher freeness values are advantageous as they correspond to faster fluid5 drainage through the wood pulp during paper product production. It is noted that prior art refiners and processes can achieve low fiber lengths, but not without significant decreases in freeness. 
A lower freeness value corresponds to a higher fluid drainage rate through the wood pulp 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 21-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0073893 BILODEAU et al., hereinafter BILODEAU, as evidenced by The World of Market Pulp by Nanko et al., and  as evidenced by Resolute’s SFK-90 Pulp by SFI.
	As for claim 1, BILODEAU discloses a disc refiner system [0040].  BILODEAU discloses the disc refiner system has two discs with first and second refiner bars [Figure 2].  Each set of bars is spaced with a groove therein between [Figure 2].  
	BILODEAU discloses that at least one plat rotates against the stator [0040].  BILODEAU supplies a wood pulp slurry [Figure 4 NBSK] into the refiner.  BILODEAU discloses the refiner is run at a SEL level of 1.5 to 8 Joules/m (i.e. newton) which overlaps the instant claimed range 
	BILODAEU disclose that the groove width should be 1-6 mm which abuts the instant claimed range [0041].
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

	
	As for claim 2, BILODEAU discloses one plate that is rotatable against a stationary plate, the stator [0040].
	As for claim 3, BILODEAU discloses that the refiners have a diameter of 18-42 inches with a common diameter of 24 inches [0041].  
At 24 inches (2 feet) the circumference is 6.28 ft.
900 rpm the circumferential speed is 5,652 ft/min 
1800 rpm the circumferential speed is 11,304 ft/minute.
900 and 1800 rpm are common motor speeds used in the U.S. based off of the 60 Hz electricity standard.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the rpm of the refiners of BILODEAU.
	RPM (and therefore circumferential speed) is a result effective variable that effects SEL (intensity) at a constant CEL [see e.g. equation for SEL 0005].  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize rpm through routine experimentation to obtain the desired SEL given the equation of BILODEAU.


	As for claim 5-7, BILODEAU does not disclose the length weighted fiber length and freeness after refining , however,  these claim limitation are the result of the treatment of independent claim 1 and should not be given patentable weight [see e.g. MPEP 2111.04 (I)]..  
"‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))
Alternatively, arguendo, the limitation should be given strong patentable weight, BILODEAU discloses substantially the same starting pulp bleached softwood kraft [Figure 4 NBSK] at an overlapping intensity (SEL) and with refiner plates with an overlapping groove width.  BILODEAU also discloses an overlapping bar width and an overlapping bar length (see claims 8 and 9 below).
	Therefore the Examiner takes the position that the produced product is substantially the same and will have substantially the same properties including the claimed freeness to length formulas.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In addition to the above as for claim 7, 
As for claim 8, BILODEAU discloses a bar width of 1 to 6 mm which encompasses the claimed range [0041].

As for claim 10, BILODAEU discloses NBSK pulp [Figure 4].  The product is Resolute SFK-90 [Figure 4] for Quebec [as evidenced by SFI].  This NBSK pulp has a length weighted length of 2.30 mm which falls within the claimed range [as evidenced by World of market pulps].  BILODAEU discloses that the final length is 1.00 mm or less which overlaps abuts the instant claimed range [0042].  However, this is after 2 stages.  The actual length will be somewhat higher as the first stage has high SEL (therefore cutting) while the second stage has low SEL (low cutting).
As for claim 11, BILODAEU discloses NBSK pulp [Figure 4].  The product is resolute SFK-90 [Figure 4] for Quebec [as evidenced by SFI].  This NBSK pulp has a length weighted length of 2.30 mm which falls within the claimed range [as evidenced by World of market pulps]. 	
BILODAEU disclose that the groove width should be 1-6 mm which overlaps/abuts the instant claimed range [0041].
2* the fiber length is 4.60 and 6* the fiber length is 13.8.  Therefore the range of grove width overlaps with the ratio of 2 to 6 times the fiber length.
As for claim 21, BILODEAU discloses a disc refiner system [0040].  BILODEAU discloses the disc refiner system has two discs with first and second refiner bars [Figure 2].  Each set of bars is spaced with a groove therein between [Figure 2].  
	BILODEAU discloses that at least one plat rotates against the stator [0040].  BILODEAU supplies a wood pulp slurry [Figure 4 NBSK] into the refiner.  BILODEAU discloses the refiner is run at a SEL level of 1.5 to 8 Joules/m (i.e. newton) which overlaps the instant claimed range 
BILODAEU discloses NBSK pulp [Figure 4].  The product is resolute SFK-90 [Figure 4] for Quebec [as evidenced by SFI].  This NBSK pulp has a length weighted length of 2.30 mm which falls within the claimed range [as evidenced by World of market pulps]. 	
2* the fiber length is 4.60 and 6* the fiber length is 13.8.  Therefore the range of grove width overlaps with the ratio of 2 to 6 times the fiber length.
BILODAEU disclose that the groove width should be 1-6 mm which overlaps the instant claimed range [0041].
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30
	
As for claim 22, BILODEAU discloses one plat that is rotatable against a stationary plate, the stator [0040].
	As for claim 23, BILODEAU discloses that the refiners have a diameter of 18-42 inches with a common diameter of 24 inches [0041].  
At 24 inches (2 feet) the circumference is 6.28 ft.
900 rpm the circumferential speed is 5,652 ft/min 
1800 rpm the circumferential speed is 11,304 ft/minute.
	900 and 1800 rpm are common motor speeds used in the U.S. based off of the 60 Hz electricity standard.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the rpm of the refiners of BILODEAU.

	As for claim 24, BILODEAU discloses the refiner is run at a SEL level of 1.5 to 8 Joules/m (i.e. newton) which overlaps the instant claimed range [0061].
	As for claim 25-27, BILODEAU does not disclose the length weighted fiber length and freeness after refining , however,  these claim limitation are the result of the treatment of independent claim 1 and should not be given patentable weight [see e.g. MPEP 2111.04 (I)]..  
"‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))
Alternatively, arguendo, the limitation should be given strong patentable weight, BILODEAU discloses substantially the same starting pulp bleached softwood kraft [Figure 4 NBSK] at an overlapping intensity (SEL) and with refiner plates with an overlapping groove width.  BILODEAU also discloses an overlapping bar width and an overlapping bar length (see claims 8 and 9 below).
	Therefore the Examiner takes the position that the produced product is substantially the same and will have substantially the same properties including the claimed freeness to length formulas.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In addition to the above as for claim 27, pulp made in substantially the same way will have substantially the same freeness.  Further, the freeness must be less than 670 CSF as when the produced pulp is added to other pulp the freeness decreases below 300 [see e.g. Figure 6B].
As for claim 28, BILODAEU discloses NBSK pulp [Figure 4].  The product is resolute SFK-90 [Figure 4] for Quebec [as evidenced by SFI].  This NBSK pulp has a length weighted length of 2.30 mm which falls within the claimed range [as evidenced by World of market pulps].  BILODAEU discloses that the final length is 1.00 mm or less which overlaps abuts the instant claimed range [0042].  However, this is after 2 stages.  The actual length will be somewhat higher as the first stage has high SEL (therefore cutting) while the second stage has low SEL (low cutting).
As for claim 30, BILODAEU discloses northern bleached softwood kraft fibers [Figure 4].
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over BILODAEU in view of A Lecture on Low Consistency Refining of Market Pulp by OLSON, hereinafter OLSON.
As for claims 3 and 23 the Examiner argued above that optimize RPM would be prima facie obvious as it was a result effective variable.  In the alternative OLSON, discloses that No-load power is related to both RPM and diameter [pg. 13].  At the time of the invention it would be obvious to optimize either RPM or diameter to decrease the no-load power (while achieving desired net power/throuput).  A lower diameter or rpm means a lower velocity.  A smaller diameter is shown to have a significant energy savings [pg. 14].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748